Citation Nr: 1446683	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-38 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for Morton's neuroma of the left foot, and if so, whether service connection is warranted.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial increased rating for an anxiety disorder, evaluated as 10 percent disabling prior to July 2010, 30 percent disabling prior to November 2011, and 50 percent disabling thereafter.

5.  Entitlement to an initial rating higher than 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to January 1996 and from January 2007 to February 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2008, June 2009, March 2013, and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A review of the record reveals that the Veteran's current claim seeking service connection for Morton's neuroma of the left foot is more accurately phrased as a claim to reopen, and the issue has been rephrased accordingly.  

While the Veteran requested to participate in Board hearings when perfecting his substantive appeal of the claims on appeal, he subsequently withdrew those hearing requests, as reflected in statements received in January 2012 and May 2014.  

Additional evidence and argument from the Veteran and his representative has been received by the Board subsequent to the issuance of the most recent adjudicative actions considering the issues on appeal, namely a July 2013 supplemental statement of the case and a December 2013 statement of the case.  However, as the Veteran's representative waived initial RO review of this evidence and argument, a remand to allow such review is not required.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran's claims for an initial increased rating for his anxiety disorder and his reopened service connection claim for Morton's neuroma of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.

FINDINGS OF FACT

1.  In November 2013, the Veteran withdrew his appeal of the issue of entitlement to service connection for bilateral hearing loss.  

2.  In a final January 2009 rating decision, the RO denied service connection for a Morton's neuroma of the left foot.  

3.  Evidence associated with the record since the issuance of the January 2009 rating decision is both new and material.

4.  The probative evidence of record fails to link the Veteran's currently-diagnosed obstructive sleep apnea to service.  

5.  Throughout the rating period, the Veteran has demonstrated left knee extension of zero degrees, left knee flexion to at least 132 degrees, and his left knee has not been productive of effusion or clinically assessed as unstable, ankylosed, or suggestive of an impaired tibia or fibula or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal of the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The January 2009 rating decision, which denied the Veteran's service connection claim for a Morton's neuroma of the left foot, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

3.  New and material evidence has been submitted, and the claim of entitlement to service connection for a Morton's neuroma of the left foot is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. § 3.303 (2014).

5.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

In November 2013, the Veteran withdrew his appeal of the issue of entitlement to service connection for bilateral hearing loss.  As there remain no allegations of errors of fact or law for appellate consideration with regard to that issue, the Board does not have jurisdiction to review that issue, and dismissal is warranted.

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With regard to the Veteran's claim to reopen service connection for Morton's neuroma, the Board is reopening the claim.  Therefore, no further discussion of VA's duties to notify and assist as they relate to this claim is required at this time.

With regard to the Veteran's claim for an initial increased rating for his left knee disability, this appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

With regard to the Veteran's claim of service connection for sleep apnea, a standard letter issued in March 2009 satisfied the duty to notify provisions.  

With regard to VA's duties to assist claimants in substantiating a claim for VA benefits, the Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted and medical opinions were provided in May 2008, August 2010, August 2011, and May 2013; the record does not reflect that these examinations and opinions are inadequate for rating purposes.  The orthopedic examination reports reflect the Veteran's left knee symptoms and recorded clinical findings applicable to the relevant rating criteria, and the VA opinion regarding the etiology of the Veteran's sleep apnea is unequivocally stated, consistent with record, and supported by a sufficient rationale.  

Moreover, the Veteran has not asserted, and the record does not suggest, that his service-connected left knee disability has increased in severity since he was last afforded a VA examination or that the VA medical opinion regarding his sleep apnea is insufficient.  While the Veteran has expressed his disagreement with the medical opinion, as he believes that his snoring and sleep disturbances during service were indicative of sleep apnea, a disagreement with the examiner's opinion is not tantamount to an allegation that the opinion itself is insufficient.  Thus, the record is adequate for adjudication of the left knee increased rating and sleep apnea service connection claim.

In sum, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Claim to Reopen

The RO denied the Veteran's service connection claim for Morton's neuroma of the left foot in June 2009; as the Veteran did not initiate an appeal of this decision or submit any relevant evidence within one year of the issuance of the June 2009 rating decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the June 2009 rating decision, the RO denied the Veteran's service connection claim for Morton's neuroma of the left foot because the evidence failed to establish that this disability began in or is otherwise related to service.  At the time of the decision, there was no medical evidence or medical opinion linking the Veteran's Morton's neuroma, which was first diagnosed after service, to his active service.  

Newly submitted evidence includes a medical opinion authored by the Veteran's treating private podiatrist in March 2011, in which the podiatrist opines that the Veteran developed his left foot Morton's neuroma during active service as a result of his required foot wear (flight boots) and his in-service duties, which required him to frequently kneel on his right knee and thereby place more weight on his left foot.  As this newly submitted evidence provides a link between the Veteran's current left foot neuroma and service, the new evidence directly relates to the reason the Veteran's claim was initially denied.  

As the newly submitted evidence relates to the reason the service connection was initially denied, the evidence is both new and material, and is therefore sufficient to reopen the service connection claim.  See 38 C.F.R. § 3.156(a).  The merits of the reopened claim are addressed in the remand portion of the decision, below.

Service Connection Claim

The Veteran is seeking service connection for sleep apnea, which he asserts began during his most recent period of active service.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed disorder, there must be sufficient evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records do not reflect any treatment for sleep apnea, and the Veteran does not report seeking treatment for sleep disturbances during service or being treated for sleep apnea.  Rather, the Veteran reports that he snored heavily during service and would experience "apneic" episodes, during which he would stop breathing.  Thus, he asserts that his currently-diagnosed sleep apnea, which was diagnosed as mild obstructive sleep apnea by a post-service VA sleep study performed in November 2008, initially manifested during service.

In support of his claim, the Veteran has submitted statements authored by fellow service members April and May 2009, all of which attest to the Veteran's loud snoring during service.  Moreover, one of the statements, authored by a licensed practical nurse (L.P.N.), characterizes gaps in the Veteran's breathing as apneic episodes.

Based on these reports of sleep disturbances during service and a post-service diagnosis of a sleep disorder, a VA medical opinion was provided in August 2010.  After reviewing the Veteran's claims file, including the reports of the Veteran's sleep disturbances during service, the reviewer concluded that there is no medical likelihood that the Veteran's sleep apnea manifested during service.  In support of this opinion, the reviewer stated that a VA pulmonologist's examination of the Veteran had revealed a long, soft palette, which is the likely cause of his snoring.  Moreover, the reviewer stated that the Veteran had been diagnosed with an obstructive type of sleep apnea (as opposed to central sleep apnea) and that the obstruction causing his apnea was due to his significant weight gain post-service.  

While the Veteran is competent to report experiencing sleep disturbances during service, and his fellow service members are competent to report the Veteran's loud snoring during service, the Veteran and his fellow service members (with the exception of the L.P.N.) are not shown to have any special medical expertise which would qualify them to relate the Veteran's currently-diagnosed obstructive sleep apnea to service.  As rendering such an opinion is a complex medical matter, competent medical evidence is required to decide the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The medical evidence of record for the claim consists of the statement authored by the Veteran's fellow service member, who is an L.P.N., and the 2010 medical opinion of the VA examiner.  However, when weighing the probative value of these two pieces of evidence, the Board finds that the VA opinion should be accorded more probative weight.  While the L.P.N. characterized the Veteran as experiencing "apneic" episodes during service, a sleep study, which monitors respiratory actions and oxygen intake, is required to definitively diagnosis sleep apnea.  Moreover, while it appears that the Veteran informed the L.P.N. that he had been diagnosed with sleep apnea after service, the L.P.N. did not have access to the Veteran's medical records, and given that their correspondences indicated that he not seen the Veteran since service, he was presumably unaware of the Veteran's post-service weight gain, which the VA medical professional determined was the likely etiology of the Veteran's obstructive sleep apnea.  The explanation finds support in the record as the Veteran had a 20 pound weight gain between his service time and the sleep study.  In sum, the VA opinion, unlike the statement of the L.P.N., was predicated on a complete medical history and is supported by a detailed rationale.  

Thus, the more probative medical expert evidence fails to link the Veteran's current obstructive sleep apnea to service.  Thus, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for sleep apnea is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claim

The Veteran was granted service connection for a left knee disability August 2008, at which time the Veteran was assigned an initial 10 percent disability rating, which has remained in effect throughout the appeal.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Rating Criteria

Normal range of motion of the knee is from zero to 140 degrees, and Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Code 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable, limitation of knee flexion to 45 degrees is rated as 10 percent disabling, limitation of knee flexion to 30 degrees is rated as 20 percent disabling, and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling; limitation of knee extension to 15 degrees is rated as 20 percent disabling; limitation of knee extension to 20 degrees is rated as 30 percent disabling; limitation of knee extension to 30 degrees is rated as 40 percent disabling; and limitation of knee extension to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition to ratings based on limitation of motion, a separate rating may be awarded based on knee instability.  Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


Analysis

The Veteran's currently assigned 10 percent rating has been awarded based on evidence of painful motion, pursuant to Diagnostic Codes 5010 and 5260.  

The relevant evidence of record includes the Veteran's submitted statements regarding his left knee symptomatology, the reports of VA examinations performed in May 2008, August 2011, and May 2013, and a left knee private evaluation performed in May 2014.  The Veteran's VA treatment records were also reviewed, but they do not reflect clinical findings applicable to the rating criteria.

Pursuant to the Diagnostic Codes for limitation of motion, a higher rating of 20 percent rating requires evidence of flexion limited to 30 degrees or less, which has not been demonstrated in either knee.  See 38 C.F.R. § 4.71a Diagnostic Code 5260.  Rather, the Veteran demonstrated left knee flexion to 132 degrees in May 2008, flexion to 135 degrees in August 2011, and flexion to 135 degrees in May 2013.

A higher rating of 20 percent for limitation of extension requires evidence of   limitation of extension to 15 degrees; however, no limitation of extension has been demonstrated, as the Veteran demonstrated extension to zero degrees during the three VA examinations performed during this rating period.  See 38 C.F.R. § 4.71a Diagnostic Code 5261.  

With regard to the May 2014 private evaluation, the form completed by the medical professional records the point at which the Veteran's experiences knee pain on range of motion testing, but does not record the Veteran's full ranges of left knee motion.  Moreover, the report does not reflect that repetitive range of motion testing was performed, so as to elicit an approximation of possible functional loss.  Thus, this report has limited probative value as it pertains to evaluations based on limitation of knee motion.  See Mitchell, 25 Vet. App. at 32 (painful motion is not equivalent to functional loss).

The Veteran's knee has not been found to be ankylosed, precluding a rating pursuant to Diagnostic Code 5256.

While the Veteran has reported his perception that his knees are unstable and a lay person likely has some ability to recognize this experience, knee instability is also a complex medical matter that is identified by specific clinical testing.  See Jandreau, 492 F.3d at 1372.  As the Veteran's knees have consistently been clinically assessed as stable, a separate evaluation based on evidence of recurrent subluxation or lateral instability is not warranted pursuant to Diagnostic Code 5257 as the Board finds the experts' assessments to outweigh the Veteran's lay statements in this regard.  

The Veteran underwent a left knee surgery to remove a torn meniscus during service.  The Veteran has not been assessed with having any current meniscal tears (dislocated semilunar cartilage), and while the record reflects the Veteran's history of a meniscal removal, no effusion into his knee joint has been reported or clinically observed.  Absent these findings, ratings under for dislocated semilunar cartilage and symptomatic, removed semilunar cartilage pursuant to Diagnostic Codes 5258 and 5259 are not warranted.  

Ratings under Diagnostic Codes 5262 for an impairment of the tibia and fibula or under Diagnostic Code 5263 for genu recurvatum are similarly not warranted, as the Veteran has not demonstrated any such related left knee impairments.

With regard to the DeLuca criteria and functional limitations, the Veteran has reported experiencing flare-ups of his knee disabilities triggered by prolonged walking, standing, kneeling, running, or stair-climbing; demonstrated pain on range of motion testing; and reported other functional knee impairments such as weakness, stiffness, and instability.  However, no clinical evidence of instability has been detected, and repetitive range of motion testing failed to elicit any additional decrease in the Veteran's ranges of motion.  See Mitchell, 25 Vet. App. at 32.  The Board acknowledges the Veteran's argument that he experiences a functional impairment triggered by prolonged walking, sitting, kneeling, running, or stair climbing that was not elicited by the VA examinations' repetitive range of motion testing.  However, even considering such an additional, non-quantifiable, disability, the Veteran's left knee ranges of motion so far exceed the requirements for compensable ratings that the Board finds that the currently-assigned 10 percent evaluation adequately contemplates this reported additional functional impairment.  

As the Veteran's rating already takes into account his claimed functional limitations, and in the absence of any evidence of further disability, no increase is warranted.

In sum, the preponderance of the evidence is against the claim for an initial increased schedular rating for a left knee disability; there is no doubt to be resolved; and an increased schedular rating for a left knee disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Analysis

The evidence shows that the Veteran's service-connected left knee disability results in pain and limitation of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms, and the Veteran has not reported any left knee symptoms that are not contemplated by the rating criteria.  Thus, the Veteran's left knee disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left knee disability is adequate, and referral for an extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed. 

New and material evidence having been presented, the claim of service connection for Morton's neuroma is reopened; to this limited extent only, the appeal of this issue is granted.

Service connection for sleep apnea is denied.

An initial rating higher than 10 percent for a left knee disability is denied.


REMAND

The Board finds it necessary to remand the claims remaining on appeal for additional development and consideration.

With regard to the Veteran's claim seeking an increased rating for his service-connected anxiety disorder, the Veteran was last afforded a VA psychiatric examination in May 2012.  Since that time, the Veteran underwent a private psychiatric evaluation in March 2013, during which demonstrated more severe symptomatology than observed during his 2012 VA examination.  In that regard, the Veteran was assigned a Global Assessment of Functioning (GAF) score of 65 during his 2012 VA examination, and a GAF score of 50 during his 2013 private evaluation.  Given this evidence suggesting a material change in the Veteran's service-connected anxiety disorder, a new VA examination is required.  

Moreover, as the Veteran is receiving ongoing VA psychiatric care, and as the most recent VA treatment records were obtained in July 2013, treatment records created since that time must be obtained.

With regard to the Veteran's reopened service connection claim for a Morton's neuroma of the left foot, a VA opinion addressing the potential relationship between this currently-diagnosed foot disorder and service was obtained in May 2013.  However, as argued by the Veteran's representative, the VA examiner failed to consider the Veteran's report of the in-service onset of symptoms that he attributes to his Morton's neuroma.  Specifically, when submitting his initial service connection claim in January 2009, the Veteran reported first experiencing symptoms of his current Morton's neuroma during service.  Moreover, the Veteran's account of the onset of his left foot disability during service is also transcribed in the March 2011 private medical opinion.  Given that the Veteran is competent to report the onset of his foot symptoms, and given that the VA medical opinion did not consider this competent evidence, a new VA medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records created since July 2013.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct a relevant examination to determine the current severity of the Veteran's service-connected anxiety disorder.

3.  Obtain a VA medical opinion addressing the etiology of the Veteran's Morton's neuroma of the left foot.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Morton's neuroma of the left foot is (i) related to his active service, or (ii) is caused by or aggravated by his service-connected left knee disability.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner is to consider and comment on the clinical significance of the Veteran's consistent, credible reports that he first experienced a foot impairment during service, but did not seek treatment for his symptoms, as he assumed that his symptoms were attributable to his military footwear and would abate after he left service.

The examination report must include a complete rationale for all opinions expressed.

4.   Finally, readjudicate the issues remaining on appeal.  If the full benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


